DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 March 2022 has been entered.
Acknowledgements
This communication is in response to Applicant’s communications filed on 22 March 2022.  Amendments to claims 2, 5, 9, 10 and 13 have been entered.  No claims have been added. Claims 4, 7, 8, 12 and 16 have been canceled added or.  Rejections made under U.S.C. § 112(a), U.S.C. § 112(b), U.S.C. § 101 and under 35 U.S.C. § 103 in the last office action have been withdrawn in view of the Applicant’s remarks/ amendments.  Claims 2, 3, 5, 6, 9-11 and 13-15 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, Brodersen et al (US Pub. No. 20180225629 A1) in view of Schmeling et al (US Pub. No. 20180096175 A1), in further view of Wu et al (US Pub. No. 20210256007 A1) teaches a maintenance equipment management method, wherein the management method is applied in a data management server being in communication with a plurality of block chain node devices contained in a block chain, a first user client terminal, a second user client terminal, and a maintenance equipment respectively, the method comprising:
receiving, by the data management server, a transaction request of using maintenance equipment from a first user client terminal;
calling, by the data management server, a usage smart contract registered in one block chain node device to grant a permission of usage of the maintenance equipment to a first user according to the transaction request; wherein the usage smart contract comprises a usage agreement, a charging rule and a transaction sharing rule of the maintenance equipment;
calling, by the data management server, the usage smart contract registered in the block chain node device to send a payment transaction request to the first user client terminal according to the transaction information, when the maintenance equipment is no longer used by the first user;
performing, by the data management server, a sharing according to the transaction sharing rule of the maintenance equipment when the payment transaction performed on the first user client terminal is finished; and
Even though, the prior art of record teaches the above-mentioned features, the prior art of record fails to teach a maintenance equipment management method, wherein the management method is applied in a data management server being in communication with a plurality of block chain node devices contained in a block chain, a first user client terminal, a second user client terminal, and a maintenance equipment respectively, the method including:
sending, by the data management server, the transaction information to the block chain node device, wherein after the payment transaction performed on the first user client terminal is finished, the method further comprises:
detecting, by the data management server, whether the maintenance equipment is located within a preset range of a location before the maintenance equipment is used, and sending out, by the data management server, a prompt message to the first user when the maintenance equipment is not located within the preset range of the location.
For these reasons claims 2, 9 and 10 are deemed to be allowable over the prior art of record and claims 3, 5, 6, 11 and 13-15 are allowed by dependency on allowed claims. Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on Statement of Reasons for allowance.
Conclusion
     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
KONDO (US Pub. No. 20180365686  A1) (December 20, 2018) “SMART CONTRACT LIFECYCLE MANAGEMENT”.
Orsini et al (US Pub. No. 20170103468 A1) (April 3, 2017) “Use Of Blockchain Based Distributed Consensus Control”.
MEIROSU et al (International Application No. WO 2019/161936 A1) (August 29, 2019) “NETWORK SLICING WITH SMART CONTRACTS”.
Ya et al: “An application of Blockchain and Smart Contracts for Machine-to-Machine Communications in Cyber-Physical Production Systems”,  2018 IEEE Industrial Cyber-Physical Systems (ICPS), Conference Location: St. Petersburg, Russia; Date of Conference: 15-18 May 2018

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J BAIRD whose telephone number is (571)270-3330. The examiner can normally be reached 7 am to 3:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWARD J BAIRD/Primary Examiner, Art Unit 3692